

117 HR 922 IH: Crimea Annexation Non-Recognition Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 922IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Connolly (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States Government recognition of the Russian Federation’s claim of sovereignty over Crimea, and for other purposes.1.Short titleThis Act may be cited as the Crimea Annexation Non-Recognition Act.2.Prohibition against United States recognition of the Russian Federation’s claim of sovereignty over Crimea(a)Statement of policyIt is the policy of the United States not to recognize the Russian Federation’s claim of sovereignty over Crimea, its airspace, or its territorial waters.(b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend any assistance that implies recognition of the Russian Federation’s claim of sovereignty over Crimea, its airspace, or its territorial waters.